248 F.2d 544
W. S. WELLS, Jr., claimant-respondent, Appellant,v.D. C. GOODWIN, and wife, Bernice Goodwin, and Elzie Goodwin, and wife, Minnie Goodwin, as owners of the fishing vessel Sweet Pea, Appellees.
No. 7454.
United States Court of Appeals Fourth Circuit.
Argued October 11, 1957.
Decided October 18, 1957.

Appeal from the United States District Court for the Eastern District of North Carolina, at Wilmington; Don Gilliam, Judge.
David S. Batcheller, Miami, Fla. (Rountree & Rountree, George Rountree, Jr., Wilmington, N. C., and Smathers, Thompson & Dyer, Miami, Fla., on brief), for appellant.
Wallace C. Murchison, Wilmington, N. C. (Carter & Murchison, Wilmington, N. C., on brief), for appellees.
Before SOPER, SOBELOFF and HAYNSWORTH, Circuit Judges.
PER CURIAM.


1
The judgment of the District Court is affirmed upon the findings of the District Judge.